In separate indictments these appellants were charged with assaulting Edwin Ward with intent to murder him.
By agreement between the parties the appellants were tried jointly. Each was by the jury found guilty, and judgments and sentences entered pursuant to such verdicts. Neither appellant filed a motion for a new trial.
The only requested written charge refused by the lower court was the affirmative charge requested in behalf of the appellant R.L. Thorn.
The evidence presented by the State was abundant in its tendencies to sustain the verdict of guilty against each appellant. Obviously no error resulted from the refusal of the affirmative charge requested by the appellant R.L. Thorn.
Relatively few objections were interposed during the trial below. In each instance the ruling by the court was patently correct, and based on elemental and often stated rules of evidence. No purpose would be served in again reiterating these rules in this opinion.
Being clear to the conclusion that this record is free of error probably injuriously affecting the substantial rights of either of these appellants, this cause is ordered affirmed.
Affirmed.